internal_revenue_service number release date index numbers ----------------------------------------- -------------------------------------- ------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo1 plr-118748-11 date date ty ------- ty ------- legend parent countrya forco1 forco2 countryb forco3 w x countryc entity ------------------------------------------------------------------- ----------- -------------------------------------------------------- ---------------------------------------------------------------- --------------- ----------------------------------------------------------------- ------------------ --------- ------- --------------------------------- forco4 --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- forco5 y z ------------------------------------------------------- ------ ------ plr-118748-11 forco6 --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- distributing statea producta -------------------------------------- -------- ----------------------------------------- productb --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------- productc ------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------- businessa businessb dear ----- ------ ---------------------------- ----------------------------------------------------------- this letter responds to your request for rulings dated date as to the federal_income_tax consequences of a proposed transaction the proposed transaction the information received in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether either distribution1 or distribution2 as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or any combination thereof see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 plr-118748-11 summary of facts parent is a privately owned countrya holding_company that is treated as a corporation for united_states federal_income_tax purposes forco1 a countrya company is a wholly-owned subsidiary of parent that is treated as a corporation for united_states federal_income_tax purposes forco2 a countryb company is a wholly-owned subsidiary of parent that is treated as a corporation for united_states federal_income_tax purposes forco3 is a countryc entity that is treated as a partnership for united_states federal_income_tax purposes forco1 owns w of the equity interests of forco3 and forco2 owns the remaining x of the equity interests of forco3 forco4 a countryb company is a wholly-owned subsidiary of forco1 and is disregarded as separate from forco1 for united_states federal_income_tax purposes forco5 is a countrya company that is treated as a corporation for united_states federal_income_tax purposes forco5 is owned y by forco4 and z by forco1 forco6 is a countryb company that is treated as a corporation for united_states federal_income_tax purposes and which is a wholly-owned subsidiary of forco5 distributing is a statea corporation and is wholly-owned by forco3 parent and all direct and indirect subsidiaries of parent including forco1 and distributing are referred to collectively as the parent group the parent group produces producta parent group’s products fall in two general categories productb and productc distributing engages in a businessa and a businessb each of which is with respect to producta including productb and productc the proposed transaction distributing has proposed the following proposed transaction distributing will form controlled1 and controlled2 as statea corporations distributing will contribute all assets of the businessa and the businessb relating to productc to controlled1 in exchange for controlled1 stock and the assumption by plr-118748-11 controlled1 of the liabilities relating to such portions of the businessa and the businessb the controlled1 contribution distributing will contribute all assets of the businessa relating to the productb to controlled2 in exchange for controlled2 stock and the assumption by controlled2 of the liabilities relating to such portion of the businessa the controlled2 contribution distributing will retain the businessb relating to productb distributing will assign all of the stock of controlled1 to forco6 provided a ruling is issued accordingly for federal_income_tax purposes and the representations herein the parent group will treat the transaction as a distribution by distributing of all of the stock of controlled1 to forco3 distribution1 followed by i a pro_rata distribution by forco3 to forco1 and forco2 of the controlled1 stock ii a distribution by forco2 of the controlled1 stock to parent and a contribution by parent of such stock to forco1 iii a contribution by forco1 of the controlled1 stock to forco5 and finally iv a contribution by forco5 of such stock to forco6 the deemed distributions and contributions distributing will assign the controlled1 stock to forco6 rather than distribute that stock to forco3 followed by a series of actual distributions and contributions as described in the deemed distributions and contributions in consideration of certain foreign laws distributing will distribute all of the stock of controlled2 to forco3 distribution2 representations the following representations have been made with respect to the proposed transaction a each of the parties will pay its own expenses if any incurred in connection with the proposed transaction b none of distributing controlled1 or controlled2 was a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of the proposed transaction none of distributing controlled1 or controlled2 will be a united_states_real_property_holding_corporation immediately after the proposed transaction c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted on behalf of distributing is representative of the corporations’ present operation and with regard to distributing plr-118748-11 there have been no substantial operational changes since the date of the last financial statements submitted e following the proposed transaction controlled1 and controlled2 will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the businessa conducted by distributing prior to the consummation of the proposed transaction f following the proposed transaction distributing and controlled1 will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the businessb conducted by distributing prior to the consummation of the proposed transaction g the proposed transaction is carried out for the following corporate business_purpose to operate more efficiently address more effectively the different business needs of the business activities and respond more expeditiously and effectively to the demands of different customers the proposed transaction is motivated in whole or substantial part by this corporate business_purpose h the proposed transaction is not being used principally as a device for the distribution of the earnings_and_profits of any of distributing controlled1 or controlled2 i the total adjusted bases and the fair_market_value of the assets to be transferred to controlled1 by distributing in the controlled1 contribution each equals or exceeds the sum of the liabilities to be assumed within the meaning of sec_357 by controlled1 the liabilities to be assumed within the meaning of sec_357 by controlled1 in the controlled1 contribution were incurred in the ordinary course of business and are associated with the assets to be transferred j the total adjusted bases and the fair_market_value of the assets to be transferred to controlled2 by distributing in the controlled2 contribution each equals or exceeds the sum of the liabilities to be assumed within the meaning of sec_357 by controlled2 the liabilities to be assumed within the meaning of sec_357 by controlled2 in the controlled2 contribution were incurred in the ordinary course of business and are associated with the assets to be transferred k no investment_credit determined under sec_46 has been or will be claimed with respect to any property contributed to controlled1 or controlled2 by distributing in connection with the proposed transaction l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction plr-118748-11 m no intercorporate debt will exist between distributing controlled1 and or controlled2 at the time of or subsequent to the proposed transaction except for payables arising under any transition services agreement or any other ancillary agreement entered into between distributing controlled1 and or controlled2 in connection with the proposed transaction or in the ordinary course of business n payments made in connection with all continuing transactions between distributing controlled1 and controlled2 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o none of the parties to the proposed transaction is an investment_company as defined in sec_368 and iv p the proposed transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlled1 or controlled2 including any predecessor or successor of any such corporation q for purposes of sec_355 immediately after the proposed transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the proposed transaction r for purposes of sec_355 immediately after the proposed transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled1 stock entitled to vote or percent or more of the total value of shares of all classes of controlled1 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the proposed transaction or ii attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the proposed transaction s for purposes of sec_355 immediately after the proposed transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled2 stock entitled to vote or percent or more of the total value of shares of all classes of controlled2 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying section plr-118748-11 d ending on the date of the proposed transaction or ii attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the proposed transaction t immediately after the transaction as defined in sec_355 none of distributing controlled1 or controlled2 will be a disqualified_investment_corporation within the meaning of sec_355 u the total fair_market_value of the assets that distributing will transfer to controlled1 will exceed the sum of i the amount of any liabilities assumed within the meaning of secton d by controlled1 in connection with the controlled1 contribution ii the amount of any liabilities owed to controlled1 by distributing if any that are discharged or extinguished in connection with the controlled1 contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled1 if any in connection with the controlled1 contribution the fair_market_value of the assets of controlled1 will exceed the amount of its liabilities immediately_after_the_exchange v the total fair_market_value of the assets that distributing will transfer to controlled2 will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled2 in connection with the controlled2 contribution ii the amount of any liabilities owed to controlled2 by distributing if any that are discharged or extinguished in connection with the controlled2 contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled2 if any in connection with the controlled2 contribution the fair_market_value of the assets of controlled2 will exceed the amount of its liabilities immediately_after_the_exchange w neither the businessa nor the businessb as conducted by distributing nor control of an entity conducting either business will have been acquired during the five-year period ending on the date of the proposed transaction in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part x the aggregate fair_market_value of the assets that distributing will transfer to controlled1 in the controlled1 contribution will equal or exceed the aggregate adjusted_basis of such assets y the aggregate fair_market_value of the assets that distributing will transfer to controlled2 in the controlled2 contribution will equal or exceed the aggregate adjusted_basis of such assets plr-118748-11 rulings based solely on the information submitted and the representations made we rule as follows solely for federal_income_tax purposes the assignment of all of the stock of controlled1 to forco6 will be treated as a distribution by distributing of all of the stock of controlled1 to forco3 as noted distribution1 followed by the deemed distributions and contributions as described above the transfer by distributing to controlled1 of part of its assets in exchange for all of the controlled1 stock and assumption_of_liabilities followed by the distribution of all the controlled1 stock to forco3 will constitute a reorganization within the meaning of sec_368 distributing and controlled1 each will be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing to controlled2 of part of its assets in exchange for all of the controlled2 stock and assumption_of_liabilities followed by the distribution of all the controlled2 stock to forco3 will constitute a reorganization within the meaning of sec_368 distributing and controlled2 each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the controlled1 contribution or the controlled2 contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled1 or controlled2 on the controlled1 contribution or the controlled2 contribution respectively sec_1032 controlled1’s basis in each asset received from distributing in the controlled1 contribution and controlled2’s basis in each asset received from distributing in the controlled2 contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 the holding_period for each asset received by controlled1 and controlled2 from distributing in the controlled1 contribution and the controlled2 contribution respectively will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on distribution1 or distribution2 sec_361 sec_1_367_e_-1 no gain_or_loss will be recognized by and no amount will be included in the income of forco3 upon the receipt of controlled1 stock and controlled2 stock in distribution1 or distribution2 sec_355 plr-118748-11 the aggregate basis of the distributing stock controlled1 stock and the controlled2 stock in the hands of forco3 will be the same as the aggregate basis of the distributing stock held by forco3 immediately before distribution1 and distribution2 allocated between the distributing stock controlled1 stock and the controlled2 stock in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c forco3’s holding_period of the controlled1 stock and the controlled2 stock received in distribution1 and distribution2 respectively will include the holding_period of the distributing stock with respect to which the distributions will be made provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 distributing's earnings_and_profits will be allocated between distributing controlled1 and controlled2 in accordance with sec_312 and sec_1 a caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed regarding whether either distribution1 or distribution2 as defined above i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or any combination thereof see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 plr-118748-11 procedural matters this ruling letter is directed only to the taxpayer who requested it see sec_6110 which provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ mark s jennings branch chief branch corporate cc
